                                                                                        Case 2:18-cv-07767-CBM-RAO Document 77 Filed 08/05/21 Page 1 of 1 Page ID #:1352


                                                                                                          Lorna Walker   #154724
                                                                                                          The Law Offices of
                                                                                                            SWEET & WALKER, P.C.
                                                                                                          2380 Junipero Serra Boulevard, Suite B
                                                                                                          Daly City, California 94015
                                                                                                          Phone (415) 334-1600 Fax (415) 334-0855

                                                                                                          Attorneys for Plaintiff
                                                                                                               MARTIN KENNEY & CO.


                                                                                                                                 UNITED STATES DISTRICT COURT

                                                                                                                                Central District of California



                                                                                                          MARTIN KENNEY & CO.,                 |
                                                                                                                                               |
                                                                                                                      Plaintiff,               |      NO.2:18-CV-07767-CBM-RAOx
                                                                                                                                               |
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558




                                                                                                             vs.                               |
                     SWEET & WALKER

                                                                          Telephone (415) 334-1600




                                                                                                                                               |      ORDER GRANTING
                                      A PROFESSIONAL CORPORATION




                                                                                                          ROGER CORMAN, et al.,                |      DISMISSAL BY STIPULATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                                                               |      [JS-6]
                                                                                                                      Defendants.              |
                                                                                                          _____________________________________|


                                                                                                          IT IS ORDERED that the matter is hereby dismissed with parties’

                                                                                                          Stipulation for Dismissal filed herein and that each party shall

                                                                                                          bear their own attorney fees and costs in all matters between them.



                                                                                                          DATED: AUGUST 5, 2021

                                                                                                                                    ___________________________________
                                                                                                                                    HONORABLE JUDGE CONSUELO B. MARSHALL
                                                                                                                                    U.S. DISTRICT JUDGE




                                                                                                          ORDER GRANTING DISMISSAL BY STIPULATION                                1
